SUMMARY ORDER
Defendant-Appellant Claudia Garcia, who was convicted in the United States District Court for the Southern District of New York (Patterson, J.) of participation in a narcotics conspiracy, appeals her sentence of 168 months in prison. We assume the parties’ familiarity with the facts and procedural history of the case.
Appellant asserts that the use of acquitted conduct as a sentencing enhancement violates the Sixth Amendment and due process of law. We have held otherwise. United States v. Vaughn, 430 F.3d 518, 525-27 (2d Cir.2005).
Accordingly, the judgment of the district court is AFFIRMED.